DETAILED ACTION
	This is the second action on the merits. Claims 1-11 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendments to the specification have overcome the objections. The objections have been withdrawn.

Response to Arguments
Applicant’s arguments, see section III of the remarks, filed 10/28/2021, with respect to the rejection of claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Stahlin (US 8,554,469 B2).

Specification
The amendments to the specification dated 10/28/2021 are accepted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bennie (US 2018/0113459 A1), in view of Stahlin (US 8,554,469 B2).

Regarding claim 1, Bennie discloses a map information system comprising: 
an in-vehicle device installed on a vehicle (In fig. 1 and paragraph [0033], Bennie discloses a computing system 100 of first vehicle 200) and configured to execute driving support control that supports driving of the vehicle based on map information (In paragraph [0035], Bennie discloses that computing system 100 enables automatic control of mechanical systems within first vehicle 200; in paragraph [0067], Bennie discloses that first vehicle 200 may adjust autonomous driving techniques based on the virtual map);
an external device (In fig. 3 and paragraph [0033], Bennie discloses external sources 301) having external map information (In paragraph [0057], Bennie discloses that reports 700 generated by connected infrastructure 301 include map information) used for the driving support control (In 
an update determination device capable of accessing the in-vehicle device and the external device (In paragraph [0069], Bennie discloses that any entity (e.g., connected infrastructure, a remote server, an autonomous vehicle) may perform method 600; in fig. 6 and paragraph [0070], Bennie discloses where method 600 determines whether or not map data should be used for updating; where an entity performing method 600 is understood by the examiner to be an update determination device; see also paragraph [0041], where Bennie discloses that the processor performing method 600 is in operative communication with the memory storing map information of, for example, vehicle 200 and external source 301), wherein
the in-vehicle device comprises:
	a memory device (In fig. 1 and paragraph [0035], Bennie discloses volatile memory 107 and non-volatile memory 106 of computing system 100) in which the map information is stored (In paragraph [0036], Bennie discloses that volatile memory 107 and non-volatile memory 106 store data for recall by processor 108; see also paragraph [0047] where Bennie discloses that the processor 108 uses map information to, for example, execute driving support); and
	a control device configured to execute the driving support control based on the map information stored in the memory device (In paragraph [0047], Bennie discloses that the processors 108 of computing system 100 control actuators/motors 103 and drive (e.g., steer, accelerate, brake) first vehicle 200 if first vehicle 200 is autonomous; in paragraph [0067], Bennie discloses that first vehicle 200 may adjust autonomous driving techniques based on the virtual map; see also paragraph [0041], where Bennie discloses that the processor is in operative communication with the memory storing map information),

paragraph [0054], Bennie discloses that external reports 700 are used to improve the quality of the virtual map of first vehicle 200; see also paragraph [0057], where Bennie discloses that reports 700 generated by connected infrastructure 301 include map information; see also fig. 6 and paragraph [0070], where Bennie discloses that method 600 determines whether or not map data should be used for updating).
Bennie does not explicitly disclose wherein the update determination device is configured to: 
	calculate a first change degree being a difference between the first map information and the first external map information, for each point or each area in the first area;
	prohibit the external update processing with respect to a first update-prohibited section in which the first change degree is equal to or less than a first threshold; and
	permit the external update processing with respect to a first update-permitted section in which the first change degree exceeds the first threshold.
	However, Stahlin teaches wherein the update determination device (In column 3, lines 46-50, Stahlin teaches a system control center) is configured to: 
	calculate a first change degree being a difference between the first map information and the first external map information, for each point or each area in the first area (In column 3, lines 59-65, Stahlin teaches that the system control center checks the portion of the map to be updated for changes, and determines a degree of change);
	prohibit the external update processing with respect to a first update-prohibited section in which the first change degree is equal to or less than a first threshold (In column 3, lines 59-61, Stahlin teaches that the system control center provides an update if a particular degree of change is 
	permit the external update processing with respect to a first update-permitted section in which the first change degree exceeds the first threshold (In column 3, lines 59-61, Stahlin teaches that the system control center provides an update (the update is permitted) if a particular degree of change is established (the determined degree of change exceeds the threshold)).
Stahlin is considered to be analogous to the claimed invention in that they both pertain to restricting a map update if the changes would otherwise be insignificant. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement providing a map update only if the change degree is determined to be above some threshold as taught by Stahlin with the map information system of Bennie, as “it is possible to prevent an update from being provided even if there are only insignificant changes in the actually required portion of the map” where “the volume of data to be transmitted can be reduced further” as Stahlin suggests from column 3 line 66 to column 4 line 2. This is advantageous as preventing irrelevant data from being transmitted increases the efficiency of the system.

Regarding claim 2, the combination of Bennie and Stahlin discloses the map information system according to claim 1.
Bennie discloses wherein each of the map information and the external map information includes a time stamp (Paragraph [0073], units of map information 701 include a timestamp for use in comparison at block 602 of method 600), and


Regarding claim 5, the combination of Bennie and Stahlin discloses the map information system according to claim 1.
Bennie discloses wherein the external map information includes an evaluation value indicating certainty of the external map information (Paragraph [0082], at block 610 of method 600, a low confidence indicator is applied to units of map information 701 in the same category as a marked outlier), and
the control device executes the external update processing without using the first external map information whose evaluation value is less than a predetermined value (Paragraph [0067], the virtual map of vehicle 200 is updated based on reports 700 and units 701 except those with a low confidence indicator; paragraph [0083], vehicle 200 may be configured to ignore or discard units 701 that are appended with a low confidence indicator; where the presence of a low confidence indicator is understood by the examiner to be equivalent to an evaluation value less than a predetermined value; see also paragraph [0075] and fig. 6, where at block 604 of method 600 first vehicle 200 compares units of map information 701 generated from a plurality of external units (u-1 to u-n) allowing external update processing to take place in a comparison with more than one external source at a time).

Regarding claim 6, the combination of Bennie and Stahlin discloses the map information system according to claim 1.

the control device is further configured to execute internal update processing that updates the map information based on the driving environment information (Paragraph [0046], processors 108 analyze the measurements of local sensors 102 and build a 2D or 3D virtual map based on the measurements).

Regarding claim 7, the combination of Bennie and Stahlin discloses the map information system according to claim 6.
Note, the phrases “second area,” “second map information,” “second external map information,” “second change degree,” and “second threshold” as recited in the claims have the meaning defined by applicant in the specification in paragraphs [0022] and [0023]. Specifically that the “second area” is any target area for updating the external map information stored in the external device using the map information stored in the in-vehicle device, and where the “second map information,” “second external map information,” “second change degree,” and “second threshold” correspond to the “second area” or calculations done concerning the “second area.”
Bennie discloses wherein the external device is configured to execute map update processing that updates second external map information being the external map information of a second area by using second map information being the map information of the second area (In paragraph [0054], Bennie discloses that external reports 700 are used to improve the quality of the virtual map of first vehicle 200; in paragraph [0056], Bennie discloses where reports 700 can be generated by a second 
Bennie does not explicitly disclose wherein the update determination device is further configured to:
calculate a second change degree being a difference between the second map information and the second external map information, for each point or each area in the second area;
prohibit the map update processing with respect to a second update-prohibited section in which the second change degree is equal to or less than a second threshold; and
permit the map update processing with respect to a second update-permitted section in which the second change degree exceeds the second threshold.
However, Stahlin teaches wherein the update determination device (In column 3, lines 46-50, Stahlin teaches a system control center) is further configured to:
calculate a second change degree being a difference between the second map information and the second external map information, for each point or each area in the second area (In column 3, lines 59-65, Stahlin teaches that the system control center checks the portion of the map to be updated for changes, and determines a degree of change; the examiner understands that the method as taught by Stalin can also be implemented to limit the map updating process in addition to the external update process of claim 1, where the steps of calculating a change degree to compare to a threshold are functionally the same, and the only difference between the two processes is which map is updated);
prohibit the map update processing with respect to a second update-prohibited section in which the second change degree is equal to or less than a second threshold (In column 3, lines 59-61, Stahlin teaches that the system control center provides an update if a particular degree of change is 
permit the map update processing with respect to a second update-permitted section in which the second change degree exceeds the second threshold (In column 3, lines 59-61, Stahlin teaches that the system control center provides an update (the update is permitted) if a particular degree of change is established (the determined degree of change exceeds the threshold)).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement providing a map update only if the change degree is determined to be above some threshold as taught by Stahlin with the map information system of Bennie, as “it is possible to prevent an update from being provided even if there are only insignificant changes in the actually required portion of the map” where “the volume of data to be transmitted can be reduced further” as Stahlin suggests from column 3 line 66 to column 4 line 2. This is advantageous as preventing irrelevant data from being transmitted increases the efficiency of the system.

Regarding claim 8, the combination of Bennie and Stahlin discloses the map information system according to claim 7.
Bennie discloses wherein each of the map information and the external map information includes a time stamp (Paragraph [0073], units of map information 701 include a timestamp for use in comparison at block 602 of method 600), and
in the map update processing, the control device determines whether or not to update the second external map information, based on the time stamp of each of the second map information and 

Regarding claim 11, the combination of Bennie and Stahlin discloses the map information system according to claim 7.
Bennie discloses wherein the map information includes an evaluation value indicating certainty of the map information (Paragraph [0082], at block 610 of method 600, a low confidence indicator is applied to units of map information 701 in the same category as the marked outlier), and
the external device executes the map update processing without using the second map information whose evaluation value is less than a predetermined value (Paragraph [0067], the virtual map of vehicle 200 is updated based on reports 700 and units 701 except those with a low confidence indicator; paragraph [0083], vehicle 200 (considered to be the external device of second vehicle 201 in the case of the second area) may be configured to ignore or discard units 701 that are appended with a low confidence indicator; where the presence of a low confidence indicator is understood by the examiner to be equivalent to an evaluation value less than a predetermined value; see also paragraph [0075] and fig. 6, where at block 604 of method 600 first vehicle 200 (considered to be the external device of second vehicle 201 in the case of the second area) compares units of map information 701 generated from a plurality of external units (u-1 to u-n) allowing external update processing to take place in a comparison with more than one external source at a time).

Claims 3-4 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bennie and Stahlin, in view of Wheeler (US 2018/0188045 A1).

Regarding claim 3, the combination of Bennie and Stahlin discloses the map information system according to claim 2. 
Although Bennie recites using timestamps of map information in the update determination process, the combination of Bennie and Stahlin does not explicitly disclose the map information system wherein when the time stamp of the first external map information is newer than the time stamp of the first map information, the control device updates the first map information with the first external map information.
However, Wheeler teaches a map information system wherein when the time stamp of the first external map information is newer than the time stamp of the first map information, the control device updates the first map information with the first external map information (Paragraph [0138], for one element of an HD map, a request to update the map may be sent if a timestamp of the oldest or newest data used to update the map element is older than a predetermined threshold).
It would be obvious to a person having ordinary skill in the art before the time of filing to utilize the teaching of Wheeler in conjunction with the map information system of Bennie and Stahlin, as updating the map data to reflect a more recent version allows the data to be kept up to date which is advantageous as accurate map data improves the quality of the driving support, such as providing the rate of traffic on different types of streets as Wheeler suggests (Wheeler, paragraph [0128] and fig. 12).

Regarding claim 4, the combination of Bennie and Stahlin discloses the map information system according to claim 2.
Bennie discloses wherein the map information includes an evaluation value indicating certainty of the map information, the external map information includes an evaluation value indicating certainty of the external map information (Paragraph [0082], at block 610 of method 600, a low confidence 
The combination of Bennie and Stahlin does not explicitly disclose the map information system wherein the control device updates the first map information with the first external map information when the time stamp of the first external map information is newer than the time stamp of the first map information.
However, Wheeler teaches a map information system wherein the control device updates the first map information with the first external map information when the time stamp of the first external map information is newer than the time stamp of the first map information (Paragraph [0138], for one element of an HD map, a request to update the map may be sent if a timestamp of the oldest and newest data used to update the map element is older than a predetermined threshold).
It would be obvious to a person having ordinary skill in the art before the time of filing to utilize the teaching of Wheeler in conjunction with the map information system of Bennie and Stahlin, as updating the map data to reflect a more recent version allows the data to be kept up to date which is advantageous as accurate map data improves the quality of the driving support, such as providing the rate of traffic on different types of streets as Wheeler suggests (Wheeler, paragraph [0128] and fig. 12).


Although Bennie recites using timestamps of map information in the update determination process, the combination of Bennie and Stahlin does not explicitly disclose the map information system wherein when the time stamp of the second map information is newer than the time stamp of the second external map information, the external device updates the second external map information with the second map information.
However, Wheeler teaches a map information system wherein when the time stamp of the second map information is newer than the time stamp of the second external map information, the external device updates the second external map information with the second map information (Paragraph [0138], for one element of an HD map, a request to update the map may be sent if a timestamp of the oldest or newest data used to update the map element is older than a predetermined threshold).
It would be obvious to a person having ordinary skill in the art before the time of filing to utilize the teaching of Wheeler in conjunction with the map information system of Bennie and Stahlin, as updating the map data to reflect a more recent version allows the data to be kept up to date which is advantageous as accurate map data improves the quality of the driving support, such as providing the rate of traffic on different types of streets as Wheeler suggests (Wheeler, paragraph [0128] and fig. 12).

Regarding claim 10, the combination of Bennie and Stahlin discloses the map information system according to claim 8.
Bennie discloses wherein the map information includes an evaluation value indicating certainty of the map information, the external map information includes an evaluation value indicating certainty of the external map information (Paragraph [0082], at block 610 of method 600, a low confidence 
The combination of Bennie and Stahlin does not explicitly disclose the map information system wherein the external device updates the second external map information with the second map information when the time stamp of the second map information is newer than the time stamp of the second external map information.
However, Wheeler teaches a map information system wherein the external device updates the second external map information with the second map information when the time stamp of the second map information is newer than the time stamp of the second external map information (Paragraph [0138], for one element of an HD map, a request to update the map may be sent if a timestamp of the oldest and newest data used to update the map element is older than a predetermined threshold).
It would be obvious to a person having ordinary skill in the art before the time of filing to utilize the teaching of Wheeler in conjunction with the map information system of Bennie and Stahlin, as updating the map data to reflect a more recent version allows the data to be kept up to date which is advantageous as accurate map data improves the quality of the driving support, such as providing the rate of traffic on different types of streets as Wheeler suggests (Wheeler, paragraph [0128] and fig. 12).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bailly (US 2021/0004363 A1) teaches comparing an updated map to an existing map to identify discrepancies, determine if the discrepancy is significant according to a threshold, and then transmitting the discrepancy to an online system if the discrepancy is determined to be significant.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harrison Heflin whose telephone number is (571)272-5629. The examiner can normally be reached Monday - Friday, 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/HARRISON HEFLIN/               Examiner, Art Unit 3665                                                                                                                                                                                         
/HUNTER B LONSBERRY/               Supervisory Patent Examiner, Art Unit 3665